Case 1:19-mj-00080-D|\/|L Document 2 Filed 01/22/19 Page 1 of 10 Page|D #: 2

AO 91 (Rev. ll/l l) Criminal Complaint

UNITED STATES DISTRICT CoURT

for the

Southern District of Indiana

 

 

 

 

United States of America )
v. )
) Case No.
RoNELL NAP|ER, JR. (-01); NATHAN MANSF|ELD ) 1119-mi-0080
(-02) )
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 21. 2019 in the county of Marion in the
Southern District of |ndiana , the defendant(s) violated:
Code Section ` O/j’ense Descrl`ption
Count 1: Tit|e 21, United States Possession with |ntent to Distribute 500 Grams or More of l\/|ixture or

Code, Sections 841(a)(1) and (b)(1) Substance Containing Methamphetamine (Aiding and Abetting)
(A), and Tit|e 18, United States
Code, Section 2

This criminal complaint is based on these facts:

See attached affidavit

d Continued on the attached sheet.

 

 

Complainant ’s signature

Andrew Deddish, DEA Task Force Officer

 

Printed name and title
Sworn to before me and signed in my presence.
f ` ,, /
Date; 01/22/2019 %/¢/£ /%/Z
Judg%}éature

City and State; lndianapo|is, |ndiana Debra McVicker anch, U.S. N|agistrate Judge

 

Printed name and title

Case 1:19-mj-00080-D|\/|L Document 2 Filed 01/22/19 Page 2 of 10 Page|D #: 3

AFFIDAVIT IN SUPPORT OF APPLICATION

I, Andrew Deddish, a Task Force Officer (TFO) With the United States Drug
Enforcement Administration (DEA), being duly sworn, state as follows:

I. INTRODUCTION & BACKGROUND OF INVESTIGATION

l. l am currently a Task Force Officer With the Drug Enforcement Administration
(DEA) assigned to the Indianapolis District Office (IDO) HIDTA Task Force Group 52. l have
been employed as a DEA Task Force Officer (TFO) since May 2017. I have been employed With
the lndianapolis Metropolitan Police Department (IMPD) as a law enforcement officer for over
twenty years and have worked controlled substance investigations for over fifteen years. My
primary duty as a TFO is to investigate criminal violations of the federal controlled substances
laws, including, but not limited to, Title 21, United States Code, Sections 841, 843, and 846.

2. During my employment as a law enforcement officer, I have received specialized
training in the means and methods by Which drug traffickers unlawfully manufacture, import,
distribute (and possess With intent to distribute) controlled substances, including, but not limited
to, the use of telephones and numerical codes and code Words to conduct drug trafficking
activities I have also received specialized training in the Ways in Which international drug
trafficking organizations manufacture and smuggle controlled substances into the United States,
as well as the means and methods by which international drug trafficking organizations export
the proceeds of their drug trafficking activities.

3. During my employment as a law enforcement officer, l have received specialized
training in the enforcement of laws concerning the trafficking of controlled substances. l have
also received training regarding, and personally participated in, various types of investigative

activity, including, but not limited to, the following: (a) physical surveillance; (b) the debriefing

Case 1:19-mj-00080-D|\/|L Document 2 Filed 01/22/19 Page 3 of 10 Page|D #: 4

and/or interviewing of defendants, Witnesses, confidential sources and other individuals Who
have knowledge concerning the unlawful trafficking in controlled substances; (c) undercover
operations; (d) the execution of search Warrants; (e) the consensual monitoring and recording of
conversations; and, (f) the handling and maintenance of evidence.

II. PRELIMINARY STATEMENT & BASIS OF INFORMATION

4. This Affidavit is made in support of a complaint for Targets Nathan
MANSFIELD (MANSFIELD) and Ronell NAPIER, Jr. (NAPIER JR). As set forth below,
probable cause exists to believe that MANSFIELD and NAPIER JR, aiding and abetting one
another, possessed With intent to distribute controlled substances in violation of 21 U.S.C. §
841(a)(1) and 18 U.S.C. § 2.

5. Except as otherwise noted, the information set forth in this Affidavit has been
provided to me by members of the DEA Special Agents, Task Force Officers, or other law
enforcement agents or officers. Unless otherwise noted, Whenever in this Affidavit I assert that a
statement Was made, the information Was provided by another law enforcement officer (Who may
have had either direct or hearsay knowledge of the statement) to Whom l have spoken or Whose
report I have read and reviewed. Likewise, information resulting from physical surveillance,
except Where otherwise indicated, does not necessarily set forth my observation, but rather has
been provided directly or indirectly through other DEA Special Agents, TFOs, Indianapolis
Metropolitan Police Department (IMPD), lndiana State Police (ISP) officers, or other law
enforcement officers Who conducted the surveillance Likewise, any information pertaining to
vehicles and/or registrations, personal data on subj ects, and record checks has been obtained
through the lndiana Data and Comrnunications System or the National Crime Inforrnation Center

computers.

Case 1:19-mj-00080-D|\/|L Document 2 Filed 01/22/19 Page 4 of 10 Page|D #: 5

6. Because this Affidavit is being submitted for the limited purpose of securing a
complaint, l have not included each and every fact known to me concerning this investigation l
have set forth only the facts that I believe are necessary to establish the foundation for said
application.

III. FACTS & CIRCUMSTANCES REGARDING PROBABLE CAUSE

7. On January 21, 2019, Detective Keith Hartman, With the IMPD Criminal
lnterdiction, Was conducting Parcel Sort at local shipping company. Detective Keith Hartman
Was given verbal consent from the local shipping company to enter the business and visually
inspect various parcels to locate suspect parcel(s). During his inspection, he observed the parcels
as they passed, looking for certain indicators Which led him to believe that a parcel Was
suspicious He has attended numerous interdiction trainings concerning suspicious parcel
detection and has compiled a list of indicators based on his training and experience, and the
experience of other law enforcement officers, Which he looked for during his inspection. ln the
instant case, he observed the suspect parcel Was shipped from a state known by Detective
Hartman to be a source state for the importation of controlled substances, California. The
suspect parcel also drew his attention because the parcel was in a generic box from a 3rd party
shipper. The name listed on the parcel Was Toya SPELLS and the address listed on the suspect
parcel Was 622 Haugh St, Indianapolis, IN 46222. (The address of 622 Haugh Street is a
residence that makes up one half of a two-unit duplex and is located Within the Southern District
of lndiana, lndianapolis Division.) The return address listed on the suspect parcel Was “STORE
MANAGER” Box City #6, 13452 Washington Blvd, Marina Del Rey, California, 90292.

8. K9 J ada has been certified in Narcotics Detection and Detective Keith Hartman

and his K9 partner J ada are certified yearly as a Narcotic Detection Canine “Team”. They were

Case 1:19-mj-00080-D|\/|L Document 2 Filed 01/22/19 Page 5 of 10 Page|D #: 6

last certified on October 12, 2018, by an independent certified canine trainer With the
lndianapolis Metropolitan Police Department. Detective Hartman is employed by the
lndianapolis Metropolitan Police Department and has been so for 20 years. He is currently
assigned as a Criminal lnterdiction lnvestigator and Narcotics Detection Canine Handler in the
IMPD lnvestigations Division/Covert Operations Branch/Criminal lnterdiction Section.
Detective Hartman (Unit #2356/ID#H7097) has been a certified K9 handler since 2008 and has
been Working With his K9 partner J ada since 2018. K9 J ada has been trained and certified in the
detection, by odor of marijuana, cocaine, crack cocaine, heroin, methamphetamine, and MDMA.
While working his canine partner, he conducted a narcotic detection examination of the above-
described parcel.

9. The suspect parcel Was placed with three other similarly shaped, and similar in
size parcels, at a location at the shipping company where K9 J ada could examine such parcels.
Upon such examination, Detective Hartman observed that K9 J ada gave a positive indication to
the suspect parcel. The positive indication is consistent with the canine’s detection of the odor of
a controlled substance. Detective Hartman applied for search Warrant through Marion County
Superior Court and Was granted a search warrant (49G20-l901-MC-002398) on the suspect
parcel.

10. At approximately 9:05 a.m., Detective Hartman executed the search Warrant on
the suspect parcel and located a “Tidy Cats” cat litter tub that contained several clear plastic
packages containing a crystal like substance. The total Weight of the clear plastic packages Was
approximately 16 pounds. DEA TFO Andrew Deddish conducted a field test from a core sample
of one of the clear plastic packages and received a positive test for Methamphetamine. After the

positive test for Methamphetamine, Detective Hartman applied for and Was granted an

Case 1:19-mj-00080-D|\/|L Document 2 Filed 01/22/19 Page 6 of 10 Page|D #: 7

Anticipatory Search Warrant (49G04-l901-MC-002402) by the Marion County (lndiana)
Superior Court for 622 Haugh St, lndianapolis, lndiana.

11. Approximately 50 grams of Methamphetamine were removed from the same
package of Methamphetamine that Was field tested and was used to complete a Controlled
Delivery. The approximately 16 pounds of methamphetamine Were removed from the suspect
parcel and Were replaced with fake drugs or sham that looked like the drugs that had been
removed. The approximately 50 grams of methamphetamine removed from the original package
was placed inside the suspect parcel along With a GPS Tracking Device. The suspect parcel was
resealed and returned to its original appearance

l2. At approximately 1230 p.m. on January 21, 2019, TFO Andrew Deddish and other
members of his surveillance team established surveillance on the residence of 622 Haugh St. The
surveillance team did not observe any vehicles or people at the residence All avenues to the
residence and entrances/exits into the residence Were placed under surveillance and remained
under surveillance until the completion of the operation.

13. At approximately 1:54 p.m., Detective Plummer, IMPD Criminal Interdiction,
acting in an undercover capacity and posing as a package delivery man, delivered the suspect
parcel to residence of 622 Haugh St. Detective Plummer knocked on the front door and left the
suspect parcel on the front porch of the residence The suspect parcel Was in full view of TFO '
Gabe Cuevas during the time the suspect parcel Was outside the residence Detective Plummer
left the residence and the area. (At this time, the suspect parcel Was marked as “delivered” in the
shipping company’s tracking system, Which is available for senders and/or recipients to monitor
online.)

14. At approximately 1:54 p.m., a gray Toyota Avalon With Georgia license plates

Case 1:19-mj-00080-D|\/|L Document 2 Filed 01/22/19 Page 7 of 10 Page|D #: 8

was observed driving in the area of 622 Haugh St. The same Toyota had been observed by
surveillance units in front of 622 Haugh St earlier on the morning of January 21, 2019. (Based on
my training and experience, I believe that this behavior is consistent With the driver of the
vehicle conducting counter-surveillance, i.e., looking for evidence of law enforcement officers in
the vicinity of location(s) or item(s) of importance (Which, in this case, are 622 Haugh St and the
suspect parcel).)

15. At approximately 2:00 p.m. (approximately 6 minutes after delivery of the suspect
parcel), TFO Andrew Deddish observed the gray Toyota drive to the 700 block of Haugh St and
pull to the curb and park. TFO Deddish then observed a male later identified as Ronell NAPIER
JR exit the Toyota and walk south on Haugh St. (There Were no other occupants of the gray
Toyota.)

16. At approximately 2:01 p.m., TFO Cuevas observed the door to 622 Haugh St
open and a male later identified as Nathan MANSFIELD step out onto the front porch. TFO
Cuevas observed NAPIER JR Walking south on Haugh St and Walk directly to the front porch of
622 Haugh St and enter the porch and begin to have a conversation with MANSFIELD.

17. At approximately 2:02 p.m., TFO Cuevas observed MANSFIELD open the front
door of 622 Haugh St and hold it open for NAPIER JR, Who picked up the suspect package Both
individuals then entered the residence

18. At approximately 2:04 p.m., TFO Cuevas and TFO Deddish received an alert that
the suspect package had been opened inside 622 Haugh St.

19. At approximately 2:05 p.m., TFO Andrew Deddish, with other members from the
IMPD Interdiction Unit and Metro Drug Task Force (MDTF), executed the Anticipatory Search

Warrant at 622 Haugh St. As fully marked police units from the IMPD Interdiction Unit were

Case 1:19-mj-00080-D|\/|L Document 2 Filed 01/22/19 Page 8 of 10 Page|D #: 9

arriving at the front of the residence, Detective Dale Young of the MDTF arrived at the rear of
the residence As Detective Young pulled to the rear of the residence, he observed NAPIER JR
and MANSFIELD exiting the rear of the residence Detective Young Was Wearing a protective
raid vest With the Word POLICE spelled out in three inch White lettering front and back with an
IMPD badge visible attached to the front of the vest. As soon as NAPIER JR and MANSFIELD
saw Detective Young arrive at the rear of the residence, both individuals attempted to flee on
foot southbound away from the residence Detective Young immediately took MANSFIELD into
custody With other members of the IMPD Interdiction Unit, While NAPIER JR continued to run
southbound, climbing over a fence into a Wooded area.

20. After securing MANSFIELD, `Detective Young and other detectives pursued
NAPIER JR into the Wooded area and apprehended him in the rear of a residence located at 3014
Michigan St (approximately one block from 622 Haugh St).

21. While NAPIER JR and MANSFIELD Were being apprehended, the entry team
continued to clear the residence of 622 Haugh St to ensure the residence Was made safe While
clearing the residence, officers located two juvenile females located on the second floor of the
residence in separate bedrooms.

22. At approximately 2:20 p.m., both NAPIER JR and MANSFIELD were returned to
622 Haugh St. A copy of the search warrant and Miranda Warnings Were read to both NAPIER
JR and MANSFIELD. Both Were asked if they understood What Was read, and each individual
verbally responded in the affirmative that they understood the search Warrant and their Miranda
Warnings.

23. During a search of the residence, law enforcement found the suspect package in

the middle of the living room, opened With its contents exposed.

Case 1:19-mj-00080-D|\/|L Document 2 Filed 01/22/19 Page 9 of 10 Page|D #: 10

24. While officers and agents Were conducting the search of the residence, a female
identified as Valicia SPELLS arrived at 622 Haugh St and told TFO Deddish that the residence
Was the home of her and her two juvenile daughters TFO Deddish advised SPELLS that he Was
at the home to execute a search Warrant and advised SPELLS of her rights under Miranda.
SPELLS stated that she understood her rights.

25. TFO Deddish conducted an interview With SPELLS, during which she stated that
she knew MANSFIELD from a prior relationship, but that he did not have permission to be at
her home Nor did she have any knowledge that he as at her home on January 21, 2019. SPELLS
also stated that she did not know NAPIER JR and had never met him prior to her returning to her
home on January 21 , 2019, and speaking With officers. SPELLS also stated to TFO Deddish that
she was not expecting a package to be delivered to her home, and that she had never used the
name Toya SPELLS. (Based on my training and experience, I know that drug traffickers often
ship packages containing drugs and other contraband to addresses other than their own in order
to avoid detection by law enforcement Similarly, they frequently list names other than their own
as the senders and recipients of contraband packages in order to avoid detection by law
enforcement.)

26. TFO Deddish also conducted an interview of the two female juveniles located at
the residence They both stated that they had no knowledge of NAPIER JR; nor did they have
any knowledge of a package that had been delivered to their residence at 622 Haugh St. They
further stated that they Were on the second floor of the residence while MANSFIELD Was on the
first floor, and that they had no knowledge of his activities while he Was in their residence

27. MANSFIELD and NAPIER JR Were taken into custody. During a search of

NAPIER JR’s person, officers and agents found a Delta Airlines Boarding Document indicating

Case 1:19-mj-00080-D|\/|L Document 2 Filed 01/22/19 Page 10 of 10 Page|D #: 11

that NAPIER JR had arrived in lndiana from Los Angeles, California, on January 18, 2019. As
noted above, the return address on the suspect parcel was in Marina Del Rey, California. Marina
Del Rey is in the immediate vicinity of Los Angeles International Airport.

28. A preliminary check of NAPIER JR’s criminal record by law enforcement
showed convictions for, but not limited to: 21 U.S.C. §§ 846, 841(A), (B) (l) (B) (IV):
Conspiracy to manufacture Phencyclidine (PCP) To distribute and possess With intent to
distribute, and illegally possessing a listed chemical.

29. A preliminary check of MANSFIELD’s criminal record by law enforcement
showed convictions for, but not limited to: Dealing in a Narcotic Drug as a Level 2 felony.

IV. CONCLUSION

30. Based on the foregoing information, l believe that there is probable cause to
believe that MANSFIELD and NAPIER JR, aiding and abetting one another, possessed with
intent to distribute controlled substances (i.e, 500 grams or more of a mixture or substance
containing a detectable amount of methamphetamine) in the Southern District of lndiana, in

violation nfzi U.s.C. §§'841(a)(1)and(b)(1)(A)and 18 U.s.C. § 2.

MM¢_

Andrew J Deddish, Task Force Officer
Drug Enforcement Administration

Subscribed and sworn to before me this ¢>?°Qnd day of January, 2019.

Wiv;n/

The Honorable DebiaMcX/icker Lynch
United States Magistrate Judge
Southern District of lndiana

